832 F.2d 1391
LAMA DRILLING CO., INC., Plaintiff-Appellant,v.LATHAM EXPLORATION CO., INC., Defendant-Appellee.James A. LATHAM, Plaintiff-Appellant,v.LATHAM EXPLORATION CO., INC., Defendant-Appellee.HABITATION LE CLERC, INC., Plaintiff-Appellant,v.LATHAM EXPLORATION CO., INC., Defendant-Appellee.SILVERKEY DRILLING COMPANY, INC., Plaintiff-Appellant,v.LATHAM EXPLORATION CO., INC., Defendant-Appellee.LATHAM EMPLOYEES TRUST FUND, Plaintiff-Appellant,v.LATHAM EXPLORATION CO., INC., Defendant-Appellee.
No. 87-4421

Summary Calendar.
United States Court of Appeals,Fifth Circuit.
Dec. 1, 1987.
Mark E. Gilliam, Wilkinson, Carmody & Gilliam, Shreveport, La., for plaintiff-appellant.
James Hill, III, Donald Lee Brice, Jr., Shreveport, La., for defendant-appellee.
Appeals from the United States District Court for the Western District of Louisiana;  Stagg, Chief Judge.
Before GEE, JOHNSON, and GARWOOD, Circuit Judges.
PER CURIAM:


1
As the district court correctly noted, in reviewing actions taken by such a court in its appellate function--actions such as the dismissal in today's case--we have announced that we affirm unless the court has clearly abused its discretion.    In the Matter of Braniff Airways, Inc., 774 F.2d 1303, 1305 (5th Cir.1985).  For the reasons well stated in the court's "Memorandum Ruling" filed May 11, 1987, there was no abuse of the court's discretion here;  and for us to meddle in its disposition would be, as our Brother Rubin has gracefully stated in Braniff, to "deny in action what we have announced as precept."    Id.


2
AFFIRMED.